 Case 3:17-cr-03690-AJB Document 52 Filed 04/24/19 PageID.259 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10      UNITED STATES OF AMERICA,                    Case No. 17cr3690-AJB
11                        Plaintiff,                 ORDER OF CRIMINAL
12           v.                                      FORFEITURE
13      MORGAN ROCKCOONS,
14                        Defendant.
15
16         WHEREAS, in the Superseding Indictment in the above-captioned case, the
17 United States sought forfeiture of all right, title and interest in property of Defendant
18 MORGAN ROCKCOONS (“Defendant”) pursuant to Title 18, United States Code,
19 Sections 982(a)(1) and 981(a)(1)(C), and Title 28, United States Code, Section
20 2461(c), as charged in the Superseding Indictment; and
21         WHEREAS, on or about March 7, 2019, Defendant pled guilty before U.S.
22 Magistrate Judge Linda Lopez to Counts 2 and 3 of the Superseding Indictment, which
23 pleas included consent to the forfeiture allegations of the Superseding Indictment, and
24 an agreement to forfeit to the United States the amount of $80,600 as property involved
25 in the offense in Count 2 and proceeds Defendant received from the offense set forth
26 in Count 3, which forfeiture shall be included and incorporated as part of the judgment
27 in this case; and
28 //
 Case 3:17-cr-03690-AJB Document 52 Filed 04/24/19 PageID.260 Page 2 of 3




 1         WHEREAS, on April 11, 2019 this Court accepted the guilty pleas of Defendant;
 2 and
 3         WHEREAS, by virtue of the admissions of the Defendant set out in the plea
 4 agreement and guilty pleas, the Court determined that $80,600 (U.S. dollars) represents
 5 the value of the property involved in Count 2 and the amount of proceeds he received
 6 from Count 3 as a result of the offenses to which Defendant pled guilty, Title 18, United
 7 States Code, Sections 1960(a) and 1343, as charged in the Superseding Indictment; and
 8         WHEREAS, by virtue of said guilty pleas and the Court’s findings, the
 9 United States is now entitled to an Order of Forfeiture in its favor against the Defendant
10 for the property involved in the offense set forth in Count 2 and the proceeds received
11 by the Defendant set forth in Count 3, in the amount of $80,600, pursuant to 18 U.S.C.
12 §§ 982(a)(1) and 981(a)(1)(C), 28 U.S.C. § 2461(c), and Rule 32.2(b) of the Federal
13 Rules of Criminal Procedure; and
14         WHEREAS, by virtue of the facts set forth in the plea agreement and forfeiture
15 addendum, the United States has established the requisite nexus between the $80,600
16 forfeiture and the offenses of conviction; and
17         WHEREAS, the Defendant has agreed that the provisions for the substitution of
18 assets as provided in 21 U.S.C. § 853(p) exist and has agreed the United States may
19 take actions to collect the forfeiture; and
20         WHEREAS, the United States, having submitted the Order herein to the
21 Defendant through his attorneys of record, to review, and no objections having been
22 received;
23         Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
24         1.     Defendant MORGAN ROCKCOONS shall forfeit to the United States
25 the sum of $80,600 pursuant to 18 U.S.C. §§ 982(a)(1) and 981(a)(1)(C) and 28 U.S.C.
26 § 2461(c) in the form of a forfeiture amount for the property involved in the offense
27 set forth in Count 2 and proceeds Defendant received from the offense set forth in
28 Count 3, which forfeiture is in favor of the United States against Defendant MORGAN
                                              -2-                          17cr3690
 Case 3:17-cr-03690-AJB Document 52 Filed 04/24/19 PageID.261 Page 3 of 3




 1 ROCKCOONS, with interest to accrue thereon in accordance with 18 U.S.C. § 3612(f)
 2 and 28 U.S.C. § 1961; and
 3         2.    This Court shall retain jurisdiction in the case for the purpose of enforcing
 4 the order of forfeiture and collecting and enforcing the forfeiture; and
 5         3.    Pursuant to Rule 32.2(b)(4), this Order of Forfeiture shall be made final
 6 as to the Defendant at the time of sentencing and is part of the sentence and included
 7 in the judgment; and
 8         4.    Pursuant to Rule 32.2(b)(3) the United States may, at any time, conduct
 9 discovery to identify, locate, or dispose of directly forfeitable assets and substitute
10 assets against which this Order of Forfeiture may be enforced; and
11         5.    The United States may, at any time, move pursuant to Rule 32.2(e) to
12 amend this Order of Forfeiture to substitute property having a value not to exceed
13 $80,600 to satisfy the forfeiture in whole or in part; and
14         6.    The United States may take any and all actions available to it to collect
15 and enforce the forfeiture.
16         IT IS SO ORDERED.
     Dated: April 24, 2019
17
18
19
20
21
22
23
24
25
26
27
28
                                              -3-                             17cr3690
